The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 24, 2014

                                       No. 04-14-00412-CR

                                    Robert MARTINEZ, JR.,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR6698
                         Honorable Maria Teresa Herr, Judge Presiding

                                          ORDER
        Appellant pled nolo contendre to Driving While Intoxicated-3D/M (Habitual) and was
sentenced within the terms of a plea bargain. The trial court’s certification of appellant’s right to
appeal states this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R.
APP. P. 25.2(a)(2). After appellant filed his notice of appeal, the court clerk sent copies of the
certification and notice of appeal to this court. See TEX. R. APP. P. 25.2(e).

        Appellant filed a pro se notice of appeal, in which he asserts he intends to appeal from a
pretrial order granting his appointed attorney’s motion to withdraw. Appellant was later
assigned another appointed attorney. The clerk’s record contains a written plea bargain
agreement, and the punishment assessed did not exceed the punishment recommended by the
State and agreed to by the appellant. The clerk’s record does not contain any orders ruling on
any pre-trial motions.

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s
permission to appeal.” TEX. R. APP. P. 25.2(a)(2). This court must dismiss an appeal “if a
certification that shows the defendant has the right of appeal has not been made a part of the
record.” TEX. R. APP. P. 25.2(d).

        It is therefore ORDERED this appeal will be dismissed pursuant to Texas Rule of
Appellate Procedure 25.2(d), unless an amended trial court certification that shows appellant has
the right of appeal has been made part of the appellate record by July 23, 2014. See Daniels v.
State, 110 S.W.3d 174 (Tex. App.CSan Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.
         All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.



                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court